Citation Nr: 1613459	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  06-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right and left knee disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

4.  Entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2003 rating decision in which the RO implemented an August 2003 Board decision that granted service connection for stress-related physiological response affecting irritable bowel syndrome (IBS) and patellar spurring of the knees.  The RO assigned a 10 percent rating for stress-related physiological IBS, effective October 18, 1989, and also assigned initial 10 percent ratings for each knee, effective June 12, 1992.  Notice of the determinations was provided by correspondence dated December 23, 2003.  On December 23, 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2015).

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for his stress-related physiological IBS, and for patellar spurring of his knees, the Board characterized these matters in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2008, the Board granted a 30 percent rating for stress-related physiological IBS, effective October 18, 1989.  The Veteran's knee claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in an October 2010 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In August 2011, the Board denied the Veteran's claims for higher initial ratings for his right and left knee disabilities.  The matter of his entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities was remanded to the RO for issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the Board's decision insofar as it did not address the Veteran's entitlement to higher initial ratings for his right and left knee disabilities on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and remanding the claims to the Board for further proceedings consistent with the joint motion.

In September 2012, the Board expanded the Veteran's appeal to include the matter of entitlement to a TDIU due to his knee disabilities, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  That matter, and the claims for higher initial ratings for right and left knee disabilities on an extra-schedular basis, were remanded to the agency of original jurisdiction (AOJ) for further action.  After taking further action, the AOJ denied the claims (as reflected in an August 2014 SSOC) and returned these matters to the Board for further appellate consideration.

The AOJ also sent the Veteran an SOC in August 2014, addressing the matter of his entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities, as the Board had requested in August 2011.  However, the record reflects that the Veteran's copy of the SOC was mailed to a former address in Georgia, and was returned by the U.S. Postal Service as undeliverable.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claims for higher initial ratings for right and left knee disabilities, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and the matter of entitlement to a TDIU due to such disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are again being remanded to the AOJ.  The remand also address the claim for a combined schedular rating in excess of 80 percent for service-connected disabilities-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

With respect to the TDIU claim, the Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In a recent case, the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1363 (Fed. Cir. 2014).

In another case, the Court expressly held that the Board has the authority to review decisions by the Director of Compensation on extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Court held that "[a]n inaccurate or incomplete decision from the Director frustrates [the Board's appellate] review," and "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  Id. at 455.  The Court further held that it was insufficient for the Director to issue a decision that merely states a conclusion.  Rather, as with a decision by the RO, a decision by the Director must "provide a statement of reasons for the decision and a summary of the evidence considered."  Id. at 456.

Here, the evidence reflects that the AOJ referred the Veteran's case to the Director of Compensation for extra-schedular consideration.  In a July 2014 decision, the Director denied extra-schedular ratings in excess of 10 percent for each of the Veteran's service-connected knee disabilities, and also denied entitlement to TDIU due to such disabilities on an extra-schedular basis.

However, in so doing, it appears that the Director may have limited his review to the medical evidence received prior to June 2009, when the Veteran apparently began receiving benefits from the Social Security Administration (SSA) based on attained age.  The decision makes no mention, for example, of the information contained in the report of an October 2010 VA examination of the knees, wherein the Veteran reported, among other things, that he experienced daily intermittent pain in the right knee, with swelling and popping; that he had constant pain in the left knee, with swelling, buckling, and popping; and that he was unable to walk more than a block, stand more than 5 to 10 minutes, or sit for more than 30 minutes.

In addition, although the Director noted that the Veteran's SSA retirement benefits were based on age, and not disability-which is certainly a matter for consideration-the Director did not address the dispositive question of whether the evidence established, either as of June 2009 or afterwards (irrespective of the fact that he was in receipt of retirement benefits), that either or both of the Veteran's service-connected knee disabilities rendered him unable to secure or follow a substantially gainful occupation.

Further, inasmuch as the Court's decision in Johnson was promulgated after the Director's July 2014 decision, the Director did not have an opportunity to address the matter of entitlement to an extra-schedular rating based upon the combined effects of the Veteran's service-connected knee and foot disabilities (i.e., callosities of both feet), which would appear to be implicated by the Veteran's assertions to the effect that he cannot remain on his feet for long periods.  See, e.g., Yancy v. McDonald, 27 Vet. App. 484 (2016) (holding that entitlement to an extra-schedular rating was raised pursuant to Johnson where evidence indicated that the Veteran could not stand or sit for long periods of time due to the combined effect of service-connected foot, knee, and hemorrhoid disabilities). 

In light of the foregoing, the Veteran's knee and TDIU claims must be remanded for further consideration by the Director.  However, prior to such consideration, the Board finds that further development of these matters is required.

The record reflects that the Veteran was last examined for purposes of evaluating the severity of his service-connected knee disabilities in October 2010.  Since that time, he has made statements to the effect that his disabilities have increased in severity.  See, e.g., statement from the Veteran dated in May 2012 (wherein he noted that he "resigned his employment" in December 2011 due, "in most part," to "continually increasing" knee problems).

In light of the evidence suggesting worsening since the time of the October 2010 examination, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination of his lower extremities, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claims (as the claims, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Bay Pines, Florida, were last associated with the record on appeal on August 20, 2014.  Hence, more recent medical records that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 20, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide a completed VA Form 21-8940; that he clarify his statements with respect to the fact that he "resigned" his employment in December 2011, in light of evidence indicating that he began receiving SSA retirement benefits in June 2009; and that he provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

As a final matter, the Board points out that the AOJ sent the Veteran an SOC in August 2014, addressing the matter of his entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities, as the Board had requested in August 2011.  However, as noted previously, the record reflects that the Veteran's copy of the SOC was mailed to a former address in Georgia, and was returned by the U.S. Postal Service as undeliverable.

Thereafter, the record does not reflect that any effort was made to re-send the SOC to the Veteran at his current address.  Consequently, this matter must again be remanded for issuance (i.e., re-mailing) of the SOC.  Id.  However, as before, the Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the Veteran a copy of the August 2014 SOC with respect to the issue of entitlement to a combined rating in excess of 80 percent for service-connected disabilities, along with a VA Form 9, to his current address, and afford him  appropriate opportunity to file a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the issue of entitlement to a combined rating in excess of 80 percent for service-connected disabilities, within 60 days of the issuance of the SOC.

2.  Furnish to the Veteran a VA Form 21-8940 and ask him to complete it.

3.  Ask the Veteran to clarify his statements with respect to the fact that he "resigned" his employment in December 2011, in light of evidence indicating that he began receiving SSA retirement benefits in June 2009.

4.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Bay Pines VAMC since August 20, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
 
5.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant private (non-VA) records-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his lower extremities by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide a full description of the functional effects of the Veteran's service-connected bilateral knee and foot disabilities on his activities of daily living, to include any limitations on his ability to walk, stand, and/or sit, and his ability to perform functions related to physical and sedentary employment.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, refer the Veteran's knee and TDIU claims to the Director of Compensation for extra-schedular consideration.  

The Director should be asked to consider all of the evidence of record, to include any evidence received after the Veteran began receiving SSA retirement benefits in June 2009; to make a specific determination as to whether the evidence establishes that, either as of June 2009 or afterwards (despite the fact that he was in receipt of retirement benefits), the Veteran's service-connected knee disabilities rendered him unable to secure or follow a substantially gainful occupation, so as to warrant an award of extraschedular TDIU; and to make a determination as to whether the Veteran is entitled to an initial rating in excess of 10 percent for either knee on an extraschedular basis, to include on the basis of the combined effect of the Veteran's service-connected bilateral knee and foot disabilities, pursuant to Johnson.

10.  After completing the above, and any additional action deemed warranted, adjudicate the Veteran's claims for higher, extra-schedular ratings for service-connected right and left knee disabilities, and the claim for a TDIU due to those disabilities, to include on the basis of the combined effect of the Veteran's service-connected bilateral knee and foot disabilities, pursuant to Johnson, in light of all pertinent evidence and legal authority.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

